



Form of Schedule I (Stock Option Award with Relative TSR Vesting)
Performance Condition


Performance Period: [ ]
TSR Multiplier


Relative TSR Percentile
TSR Multiplier
[ ] Percentile or Above
100%
[ ] Percentile
67%
[ ] Percentile
33%
Below [ ] Percentile
0%









Relative TSR Condition


TSR Multiplier: The applicable multiplier percentage for purposes of determining
the number of Vested Options based on the Company’s actual Relative TSR
Percentile, as set forth on the table set forth above.


TSR Measurement Period: [ ].


Relative TSR Percentile: The Relative TSR Percentile shall be the Company’s
Total Shareholder Return (as calculated below) during the TSR Measurement
Period, ranked as a percentile as compared to the Total Shareholder Return of
the other companies within the Peer Group. For the avoidance of doubt, if the
Relative TSR Percentile is below [ ] percentile, then all outstanding Options
shall be forfeited and immediately cancelled.


Relative TSR Condition: Achievement of a Relative TSR Percentile corresponding
to a TSR Multiplier that is at least at threshold performance level (i.e., [ ]
percentile or above).


Total Shareholder Return: means, with respect to any company, an amount
(expressed as a percentage return) equal to:


(i) the sum of (x) the Ending Stock Price minus the Beginning Stock Price, plus
(y) the amount of any dividends and distributions paid on a per share basis
(calculated as if such dividends had been reinvested in the applicable company’s
common stock on the applicable dividend date) cumulatively over the performance
period,


divided by


(ii) the Beginning Stock Price.


Beginning Stock Price: means, with respect to any company, the average closing
price per share of common stock for the twenty (20) trading days immediately
prior to the first trading day of the TSR Measurement Period.


Ending Stock Price: means, with respect to any company, the average closing
price per share of common stock for the twenty (20) trading days immediately
prior to the last day of the TSR Measurement Period.





--------------------------------------------------------------------------------







Peer Group: means the following companies:


[ ]
Any company in the Peer Group that ceases to be publicly held during the TSR
Measurement Period (i) due to bankruptcy, liquidation or reorganization, shall
remain in the Peer Group for purposes of calculation of the Relative TSR
Percentile (with such company deemed to have a Total Shareholder Return of -100%
and ranked at the bottom of the Peer Group) or (ii) due to a merger, sale,
acquisition, business combination or other similar event, shall be excluded from
the Peer Group for purposes of calculation of the Relative TSR Percentile.







